Citation Nr: 1024808	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for headache disorder.

2.  Entitlement to service connection for residuals of uterine 
tumor removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the military from September 
1981 to September 1984, and apparently had reserve service in 
1992 and 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  

As support for her claims, the Veteran testified at a 
videoconference hearing in December 2007, before the undersigned 
Veterans Law Judge (VLJ) of the Board.  

Following the hearing, the Board held the record open for 60 days 
to allow the Veteran time to submit additional supporting 
evidence, which she did in January 2008, in the form of 
additional VA outpatient treatment records.  Subsequently, 
further additional VA outpatient treatment records and lay 
statements were also associated with the claims file.  In this 
regard, VA regulations require that pertinent evidence submitted 
by the appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304 (2009).  The appellant has not 
provided a written waiver of review by the agency of original 
jurisdiction, after discussion of the issue of such waiver at the 
December 2007 videoconference hearing before the Board.  
Therefore,  Remand is required to review the additional relevant 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
afford the Veteran due process as provided by regulations 
governing veterans' claims, and to ensure that there is a 
complete record upon which to decide the claims so that the 
Veteran is afforded every possible consideration.

At her videoconference hearing, the Veteran testified to the 
effect that some symptoms increased following her reserve 
service.  The Board is unable to locate a notation that records 
from the Veteran's reserve service have been sought.  An attempt 
to obtain these records, which the Veteran has indicated should 
be dated in 1992 and 1993, is required.  See VA Form 21-256 
submitted in February 2004.  

The Board initially observes the addition of two entire volumes 
of additional records (Volumes II and III) to the claims file, 
including a substantial amount of VA treatment records, some of 
which appear relevant to the claims at issue, following the 
December 2007 videoconference hearing.  As the Veteran has not 
waived her right to have the RO initially consider this 
additional evidence, the claims must be Remanded for issuance of 
a supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 
19.31, 19.37, 20.800, 20.1304(c) (2009); see also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).

As alluded to, the claims file now contains additional VA 
outpatient treatment records.  There appear to be treatment 
records from the following VA sites:  
New Orleans VA Medical Center (VAMC), dated from February to 
September 2009; Fort Wayne/Northern Indiana VAMC, dated from 
December 2003 to May 2005; Little Rock/Central Arkansas VAMC, 
dated from September 2005 to November 2007; and Shreveport VAMC, 
dated from August 2004 to July 2008.  Significantly, though, due 
to the multiplicity of sites and disparate dates of VA treatment, 
it remains unclear whether the RO has sought or obtained all 
pertinent VA treatment records.  As discussed in the Remand 
paragraphs below, the Veteran's representative should be asked to 
assist her to determine whether she has identified all possibly-
relevant records.

As discussed at the videoconference hearing, records proximate to 
the Veteran's discharge from active service would be the most 
persuasive evidence that a claimed disorder began during the 
Veteran's service.  As the Veteran contends that a tumor was 
removed from her uterus during her pregnancy, which began during 
her service, the Veteran, with the assistance of her 
representative, should make another attempt to identify the 
facility at which she was seen proximate to her service 
discharge, which the Veteran testified may have been in Kentucky, 
and may have the same hospital at which her first child was born.  
The Veteran appeared to testify that her first child was born at 
a non-VA, non-military facility.

So, the Board finds it necessary to remand these claims so that 
the RO/AMC might obtain any potentially outstanding VA treatment 
records.  So, at minimum, VA needs to confirm whether all of her 
relevant treatment records are on file from these prior sites of 
VA treatment, including New Orleans VAMC, Fort Wayne/Northern 
Indiana VAMC, Little Rock/Central Arkansas VAMC, and Shreveport 
VAMC.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive, if not actual, notice of this evidence because it 
is generated within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3).  
On remand, the RO/AMC must attempt to obtain any additional VA 
treatment records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them would 
be futile.  38 C.F.R. § 3.159(e)(1).  The Veteran should also be 
apprised of the latter situation, if it arises.  

Finally, the Board notes that there appear to be outstanding 
Social Security Administration (SSA) disability records.  In 
October 2007, the RO complied with a request for medical records 
by the State of Arkansas, for an SSA disability determination.  
In turn, though, the RO did not then obtain any pertinent SSA 
disability records.  When, as here, VA is put on notice of the 
existence of relevant Social Security Administration records, VA 
must try and obtain these records before deciding the appeal as 
part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) 
(2009); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).

Accordingly, the case is REMANDED for the following action:

1.  The records of the Veteran's reserve 
component service should be requested.

2.  Ask the Veteran to assist in the search for 
her VA treatment records by specifying dates, 
locations, and providers of treatments at VA 
facilities.  After allowing an appropriate time 
for response, contact the New Orleans, Louisiana 
VAMC, Fort Wayne/Northern Indiana VAMC, Little 
Rock/Central Arkansas VAMC, and Shreveport, 
Louisiana VAMC to obtain any pertinent and 
outstanding treatment records not already in the 
claims file.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts to 
obtain them would be futile, this must be 
documented in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2), (e)(1).

The Veteran's representative should be asked to 
assist the Veteran to identify VA and non-VA 
clinical records, and alternative, nonclinical 
records, if any are identified, especially 
clinical or nonclinical evidence proximate to her 
1984 discharge from active service and proximate 
to her separation from reserve component service 
in 1993.  

3.  The RO/AMC shall obtain the Veteran's Social 
Security Administration disability records, 
including all medical records which formed the 
basis of any decision rendered by that agency.  
If these requested records are unavailable, or 
the search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this must be documented 
in the claims file and the Veteran notified in 
accordance with 38 C.F.R. § 3.159(c)(2).

4.  Then, determine whether any additional 
evidentiary development is necessary, including 
whether VA examination is required, and, if so, 
afford the Veteran such examination.   Then, 
readjudicate the claims and issue a supplemental 
statement of the case (SSOC).  In readjudicating 
these claims, it necessary to discuss all 
additional evidence submitted since the last SOC, 
issued in January 2007.  If the benefits sought 
are not granted, the issues should be returned to 
the Board for appellate review,  if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


